Citation Nr: 1045524	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  10-13 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.  

2.  Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1952 to October 
1954.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a June 2009 rating decision by the above Department 
of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2010). 


FINDINGS OF FACT

1.  Currently claimed left knee disability did not originate in 
service or until years thereafter, and is not otherwise related 
to service.

2.  Currently claimed right knee disability did not originate in 
service or until years thereafter, and is not otherwise related 
to service.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated by 
service, nor may arthritis of the knee be presumed to have been 
incurred in service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  A right knee disability was not incurred in or aggravated by 
service, nor may arthritis of the knee be presumed to have been 
incurred in service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).


The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
nor, as discussed below, has the Board identified any.

In May 2009, VA sent the Veteran a letter informing him of the 
types of evidence needed to substantiate his claim and its duty 
to assist him in substantiating his claim under the VCAA.  The 
letter informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical records, 
employment records, or records from other Federal agencies.  He 
was advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to obtain, 
any supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was also 
asked to submit evidence and/or information in his possession to 
the RO.  In addition, the letter described how VA calculates 
disability ratings and effective dates.  

The Board finds that the contents of the May 2009 letter 
satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist, including 
the requirements set forth by the Court in Dingess, supra.  In 
addition, the June 2009 rating decision and April 2010 SOC 
explained the basis for the RO's action, and the SOC provided him 
with an additional 60-day period to submit more evidence.  

Thus, it appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and associated 
with the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair disposition of 
this appeal.  

It is the Board's conclusion that the Veteran has been provided 
with every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  

With regard to the duty to assist, VA obtained the Veteran's 
service treatment records (STRs) and treatment records from the 
Austin VA Medical Center (VAMC).  The Board notes mention of a 
history of left knee surgery, some 50 years ago, in a February 
2009 VAMC note.  However, the Veteran has not provided VA with 
any information regarding this surgery or the facility at which 
it was performed.  Indeed, he has never mentioned a surgery in 
the late 1950s or early 1960s, and no mention of it is made 
elsewhere in his medical records.  Even if the history of a 
surgery 50 years ago is accurate, the Veteran has neither 
submitted nor identified any records of it, and we note that the 
duty to assist a claimant in developing evidence "is not a one-
way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  A 
veteran must cooperate when he is asked for information that is 
essential in obtaining the putative evidence.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Otherwise, he denies VA evidence 
which might have helped establish his claim.  Thus, the Board 
finds that a remand to attempt to obtain records of the knee 
surgery mentioned in the 2009 VAMC note is not necessary.
 
Additionally, the Board finds that a VA examination is not 
necessary to fulfill VA's duty to assist.  In determining whether 
the duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a veteran's 
claim for benefits, there are four factors for consideration:  
(1) whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) whether 
there is evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) whether 
there is an indication that the disability or symptoms may be 
associated with the veteran's service or with another service-
connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, there were no documented knee problems in service, 
and there is no showing of knee problems for over 20 years 
following separation from active service.  Moreover, there are no 
competent opinions establishing a link between the Veteran's knee 
problems and active service, and no other medical evidence of 
record suggests a causal relationship between the current knee 
disorders and active service.  Accordingly, an examination is not 
required here, even under the low threshold of McLendon.  

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) 
(2010). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for disease that is diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order 
to prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253, citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as arthritis, become manifest to a degree of 10 
percent or more within one year after the date of separation from 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need 
not be diagnosed within the presumption period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
The Veteran contends he has current left and right knee disorders 
that are related to his active service in the U.S. Navy.  
Specifically, in his August 2009 Notice of Disagreement, the 
Veteran states that he injured both of his knees in Structural 
Fire Fighting School in Pensacola, Florida.  He was instructed to 
jump off of a tower, and was not told how to jump correctly.  
Consequently, he landed feet first and jammed both of his knees.  
He says he reported to sick bay and was told to take it easy 
until the swelling in his knees went down.  He avers that he has 
had problems with his knees ever since that incident.  

The Veteran's STRs are negative for any manifestation of knee 
problems.  His December 1952 enlistment and October 1954 
separation examination reports do not show any complaints of knee 
problems, and physical examination of the lower extremities was 
noted to be normal.  

Following separation from service, the first documented knee pain 
is in an April 1976 VA examination report.  In this regard, the 
Board notes that evidence of a prolonged period without medical 
complaint or treatment, and the amount of time which has elapsed 
since military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
At the 1976 examination, the Veteran complained of right knee 
pain over the past 10 to 12 years.  Thus, the Veteran's history 
of knee pain places its inception in 1964 to 1966, at least 10 
years after his separation from service.  He further stated that 
his knee became stiff and sore after inactivity and with a hard 
work day.  On physical examination, there was no erythema, heat, 
tenderness, or swelling.  There was also full range of motion.  
An X-ray of the right knee showed a small bony projection with a 
separate accessory ossicle adjacent to the anterior tibial 
tubercle, reflecting minimal posttraumatic changes of the right 
knee.  

Next, an October 2004 VAMC note indicates that the Veteran had 
undergone left knee surgery one year before.  However, there is 
no further mention of the knee.

In December 2008, the Veteran presented to the VAMC for routine 
follow-up.  The provider noted severe bilateral degenerative 
arthritis in the knees, and that the Veteran had been told he 
would require a knee replacement.  The Veteran complained of 
daily, chronic pain, including nocturnal pain.  He used 
nonsteroidal anti-inflammatory drugs to alleviate the pain to 
some degree.  It was noted that he had undergone prior 
arthroscopic intervention to the left knee.  On examination, 
there was no edema, but there was crepitus with range of motion 
in both knees, and joint line tenderness bilaterally.  An X-ray 
of the knees showed significant degenerative remodeling changes 
in the medial aspects of both knees, with a possible joint mouse 
on the left, and heterotrophic bone soft tissues cephalad to the 
anterior tibial tubercle with possible Osgood-Schlatter's disease 
on the right.    

A February 2009 VAMC note indicates the Veteran had experienced 
bilateral knee pain for several years.  He had had two surgeries 
on the left knee, one 50 years before and the other two-and-a-
half years before.  He had never had surgery on the right knee, 
but he said it was more painful than the left.  On physical 
examination, there was no edema, erythema, effusion, or 
ecchymosis.  Lachman's test was negative, drawer sign was 
negative, and McMurray's was negative.  There was no laxity to 
varus or valgus stress, but there was increased tenderness at the 
joint lines bilaterally.  X-rays showed bilateral 
tricompartmental degenerative joint disease, with the left knee 
worse than the right with bone on bone in the left medial 
compartment.  The doctor ordered bilateral hinged knee braces and 
a cane for more stability, and a series of three cortisone 
injections, which were administered in April and May 2009.

Although the knee injections provided some relief, the Veteran's 
right knee continued to bother him, and he opted to undergo a 
total right knee replacement in August 2009, to be performed by a 
private physician.  However, the surgery had to be postponed due 
to other medical problems.  

In November 2009, the Veteran reported for an orthopedic 
reevaluation at the VAMC.  He was still not cleared medically for 
surgery due to prostate problems.  Thus, he requested repeat knee 
injections.  On physical examination, range of motion was 0 to 
130 degrees, the collateral ligaments were intact, there was no 
erythema, warmth, or effusion, and Lachman's was negative.  The 
doctor administered a Synvisc injection into both knees. 

In March 2010, the Veteran reported that his knee pain was at a 
level of 8 out of 10 without medication.  A month later, he 
continued to be unable to undergo surgery due to various medical 
conditions, and he also had to care for his wife.  Physical 
examination showed range of motion from 0 to 120 degrees, the 
collateral ligaments were intact, there was no erythema, warmth, 
or effusion, and Lachman's was negative.  The Veteran requested 
and received Synvisc injections into both knees.  

Based on the foregoing, the Board finds that the weight of the 
evidence is against a finding that the Veteran's current left and 
right knee disorders are related to his active Naval service.

The Board finds that the knee disorders are not presumed to have 
originated in service under 38 C.F.R. §§ 3.307, 3.309, as there 
is no evidence that symptoms of arthritis in the knees were 
manifested either during service or during the applicable one-
year presumptive period after service separation.  Further, there 
is no radiographic evidence of arthritis during service or within 
the year following his separation.  

Next, continuity of the disorder has not been established by the 
evidence.  The Board acknowledges that the Veteran is competent 
to give evidence about what he experienced; for example, he is 
competent to discuss his current knee pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, the Federal Circuit Court has held that in certain 
situations, lay evidence can even be sufficient with respect to 
establishing medical matters such as a diagnosis.  Specifically, 
in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit commented that competence to establish a 
diagnosis of a condition can exist when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See also Davidson v. 
Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may 
comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Furthermore, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of 
issues which involve medical knowledge, such as the diagnosis of 
a disability and the determination of medical etiology, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In the present case, the Veteran's knee pain is found to be 
capable of lay observation, and thus his statements constitute 
competent evidence.  The Board must now consider the credibility 
of such evidence.  The Veteran's service records show no evidence 
of any knee complaints in active service.  Following service, 
there was no documentation of complaints or treatment for knee 
pain until 1976, over 20 years after his separation from service.  
In addition, at that time, the Veteran reported right knee pain 
for 10 or 12 years, placing the inception of knee pain at least 
10 years after separation from service.  The Board also 
acknowledges the statements of the Veteran's wife and children 
supporting the Veteran's contention that he has had knee pain 
since active service.  However, while he is clearly sincere in 
his beliefs, in light of the above factors, the Veteran's current 
statements to the effect that he has experienced continuous 
symptomatology since active service, while competent, are not 
deemed to be credible.  Therefore, the absence of documented 
complaints or treatment for over 20 years following his military 
discharge, and the histories of pain inception provided by the 
Veteran when seeking treatment, are more probative than his 
current recollection as to symptoms experienced in the distant 
past.  See 38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, supra, at 1333 
(Fed. Cir. 2000) (it is proper to consider Veteran's entire 
medical history, including lengthy period with absence of 
complaints); Curry v. Brown, 7 Vet. App. 59,68 (1994) (Veteran's 
earlier version of events more credible when supported by 
contemporaneous medical evidence and made closer in time to 
events at issue).  Moreover, there are no competent opinions 
relating the Veteran's knee problems to military service.  
Accordingly, continuity of symptomatology is not established by 
either the competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for left and right 
knee disorders, the benefit-of-the-doubt doctrine is inapplicable 
and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.  



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


